Title: To Thomas Jefferson from Edmund Randolph, 22 February 1778
From: Randolph, Edmund
To: Jefferson, Thomas



Dear Sir
Williamsburg Feby. 22. 1778.

The council board has been so much crouded with business of late, that I could not procure an order for the removal of Goodrich to Albemarle, ‘till this morning. I should not have delayed to comply with the resolution of Assembly so long, had it not been necessary to examine him in the county, in which it is supposed he committed the crime. The order for his removal went by express to day to the county lieutenant of Bedford. Inclosed is an order to the county lieutenant of Albemarle, to receive him, and convey him to the proper place for his examination. Not knowing, whether you, or who else, may be in that post, I send the order to you. The letters  too will accompany this, and I beg the favour of you to return them to me, if the examining court should think him deserving a farther trial.
What his offence, as grounded upon these letters, may be, I cannot at present tell. I could wish, that the court would settle distinctly in their own minds, before they put him into my hands, of what nature his crime is. You will oblige me by directing the court, if you should be present at his examination, how to proceed in this affair. I am Dr. Sir with great regard yr. mo. ob. Servt.,

Edm: Randolph

